Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000346
                                                        15-MAR-2013
                                                        12:05 PM

                          SCWC-11-0000346

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       JASON BURNSIDE, Trustee of the Audrey K. Burnside
         Revocable Trust Dated January 21, 1998, By and
      Through His Managing Agent Scott Real Estate, Inc.,
                  Respondent/Plaintiff-Appellee,

                                vs.

      PAULETTE L. CADIENTE, Petitioner/Defendant-Appellant,

                                and

        NATHAN CADIENTE, Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000346; CASE NO. 1RC 11-1-512)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
  and Circuit Judge Del Rosario, in place of Acoba, J., recused)

          Petitioner/Defendant-Appellant Paulette L. Cadiente’s

application for writ of certiorari filed on January 29, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, March 15, 2013.

Paulette L. Cadiente,        /s/ Mark E. Recktenwald
petitioner, pro se
                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack

                             /s/ Dexter D. Del Rosario